Title: From James Madison to Edmund Randolph, 21 July 1783
From: Madison, James
To: Randolph, Edmund


My dear Sir
Philada. July 21. 1783.
This will serve merely to prevent a chasm in my correspondence, having nothing whatever of consequence to make a subject of it. We hear nothing from our Ministers abroad. The Court Martial on the parties to the late Mutiny have come to no decisions as yet. The Address from this City to Congress is I believe gone up pretty generally signed. My next will probably communicate the result of it. Among other conciliating steps they have by voluntary subscriptions given a very splendid & cordial entertainment to the officers of the detachment under Genl. Howe. The Legislature of Massachusetts have in their election for the ensuing year left out all their Delegates now in Congs. as a penalty for their concurrence in the provision lately adopted relative to half pay. Yr. favr. by the post is this moment handed to me. I am on the point of setting off for Princeton to replace Col. Bland whose business keeps him here for a few days. farewell.
J.M.
